Citation Nr: 0637377	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from June 1965 
to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In September 2006, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing was prepared and associated with 
the claims folder.


FINDINGS OF FACT

1.  In a September 2002 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
PTSD.

2.  The additional evidence received since the September 2002 
Board decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  Although the veteran did not engage in combat with the 
enemy, two non-combat stressors have been objectively 
verified.

4.  The preponderance of the competent and probative evidence 
is against finding that the veteran has PTSD.




CONCLUSIONS OF LAW

1.  The evidence received since the Board's September 2002 
decision is new and material; thus, the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2005).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in October 2002 in 
which the RO advised the veteran of type of evidence needed 
to reopen his previously denied claim, and to substantiate 
the underlying claim for service connection.  The veteran was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The Board notes that this 
letter was issued prior to the initial adjudication of his 
claim to reopen by the RO.  

The Board notes that a claim of service connection for PTSD 
differs in part from the usual service connection claim.  
Specifically, a claim of service connection for PTSD requires 
evidence of a current diagnosis and a nexus between that 
disability and service; however, with respect to the in-
service event, an award of service connection for PTSD also 
requires evidence that the claimant served in combat, or 
credible supporting evidence that the in-service stressful 
events that caused the PTSD actually occurred.  38 C.F.R. 
§ 3.304(f).  

In this instance, the veteran was not advised in the October 
2002 letter that a claim of service connection for PTSD 
requires evidence of combat, or evidence verifying that his 
in-service stressors actually occurred.  The Board has 
considered whether the veteran has prejudiced by the lack of 
notice of this element both because it is necessary to 
establish service connection for PTSD, and because the lack 
of any credible supporting evidence of an in-service stressor 
was the specific basis of the denial of his previous claim by 
the Board.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006). 

However, for the reasons and bases set forth below, the Board 
finds the notice error to be harmless.  In this regard, the 
record reflects that the veteran was advised by the RO in 
response to his original claim in 1991 that he should submit 
as much detail as possible regarding the circumstances 
surrounding his alleged stressors, including dates, places, 
and the units to which he was attached at the time.  That 
claim was denied by the RO in a rating decision, Statement of 
the Case, and several Supplemental Statements of the Case, 
specifically because there was no evidence that he served in 
combat, and no evidence verifying that his alleged in-service 
stressors actually occurred.  In the September 2002 decision, 
the Board also denied the veteran's claim on the specific 
basis that no evidence had been obtained verifying that he 
served in combat or verifying that his alleged in-service 
stressors actually occurred.

Only one month following the Board's decision, in October 
2002, the veteran submitted an informal claim to reopen, 
which was accompanied by deck logs from the USS Sacramento.  
These records show that the USS Sacramento participated in 
the rescue of survivors of the SS Impala, and that his 
operation included the recovery of dead bodies.  These 
records also show that the USS Sacremento was in the vicinity 
of the USS Kitty Hawk when there was a fire aboard that ship 
in 1965.  The veteran also submitted additional written 
statements arguing that some of his in-service stressors had 
now been verified by these records.

In light of these submissions, and how quickly he filed his 
claim to reopen following the Board's decision, it is clear 
that the veteran had actual notice at the time he filed his 
claim to reopen of the specific elements for establishing 
service connection for PTSD, and that he understood that his 
claim had been previously denied because there was no 
credible supporting evidence of an in-service stressor.  In a 
case such as this, wherein the veteran has been repeatedly 
provided notice of the relevant laws and regulations, and he 
has demonstrated a thorough understanding of the type of 
evidence and argument need to substantiate his claim, the 
Board must concluded that any deficiency in notice by the RO 
was harmless error.

A remand or further development of this claim for the sole 
purpose of providing further notice would only serve to 
needlessly delay adjudication of his claim, and would, in 
fact, be contrary the veteran's expressed desire to obtain 
expedited consideration of his appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

Furthermore, the Board finds that VA also satisfied its duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this regard, the Board notes that all available 
medical records have been obtained in support of his claim, 
and that he has recently provided with a VA medical 
examination to determine whether or not he had PTSD due to 
the two in-service stressors that have been verified.  The 
Board can identify no basis for undertaking further 
evidentiary development at this time. 

Therefore, the Board finds that the veteran has been fully 
and properly notified of the evidence necessary to 
substantiate his claim, of his and the VA's respective 
responsibility to identify and obtain such evidence and of 
the laws and regulations governing his claims, as well as the 
substance of the regulations implementing the VCAA and the 
regulations pertaining to his claim for service connection.  
Furthermore, the VA has obtained all relevant evidence to 
support the veteran's claims for inclusion in his claims 
file.  Accordingly, the Board finds that it may proceed with 
appellate review.

II. New and Material Evidence

The Board notes that the RO appears to have reopened the 
veteran's claim of entitlement to service connection for 
PTSD, and to have adjudicated that claim on a de novo basis.  
However, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); and a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
and (f).  If the veteran did not serve in combat, the 
stressor(s) must be independently verified by other sources.

As noted above, the veteran's original claim of entitlement 
to service connection for PTSD was denied by the Board in a 
September 2002 decision.  In that decision, the Board 
discussed a number of in-service stressors that were reported 
by the veteran, including being assigned to shore duty in Da 
Nang having to go on several patrols; being shot at by a 
sniper; having a face to face encounter with an enemy soldier 
who the veteran was ordered to kill; making friends with some 
soldiers when he first arrived in Saigon or Da Nang in 
October 1965 and then witnessing the two friends killed by a 
grenade; witnessing a boiler explosion on the USS Kitty Hawk 
which blew a hole in the ship and killed 14 men; picking up 
bodies and placing them in body bags; witnessing guards shoot 
and kill two kids at Subic Bay, Philippines, in approximately 
November 1965; participating in the recovery of bodies of 
sailors who had drowned in December of 1968 or January 1969 
or in May 1966; being thrown down a hatch by fellow sailors; 
being a "tunnel rat" for 7 weeks; and having 19 and 1/2 
months of "combat duty."

The Board essentially found that these stressors were not 
verified by the record, and that veteran had not provided 
sufficient detail regarding most of these stressors so as to 
allow VA to request verification by the service department.  
The Board noted that the RO did attempt to verify the 
veteran's allegations of witnessing an explosion on the USS 
Kitty Hawk and participating in the recovery of bodies of 
drowned sailors, but that no information had been obtained 
showing that the veteran was involved in these events.  Thus, 
having found that the evidence did not show that the veteran 
engaged in combat or that the claimed stressors occurred, the 
Board concluded that the claim of entitlement to service 
connection for PTSD must be denied.

Since filing to reopen his claim in October 2002, the veteran 
has submit deck logs from the USS Sacramento from the period 
in which he was stationed aboard that ship.  These records 
show that the USS Sacramento participated in the rescue of 
survivors of the SS Impala in December 1965, and that his 
operation included the recovery of dead bodies.  These 
records also show that the USS Sacremento was in the vicinity 
of the USS Kitty Hawk when there was a fire aboard that ship 
in December 1965.

The Board finds that these records constitute new and 
material evidence in that they are not cumulative nor 
redundant of previously submitted evidence, and they appear 
to raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen his claim.  To this 
extent only, the benefit sought on appeal is granted.

III.  Service connection

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A noted above, service connection for PTSD requires medical 
evidence diagnosing the condition; and a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
and (f).  If the veteran did not serve in combat, the 
stressor(s) must be independently verified by other sources.

The veteran essentially contends that he has PTSD as a result 
of several stressors experienced while on active duty in the 
US Navy.  Since filing to reopen his claim in October 2002, 
the veteran has focused much of his argument on two specific 
stressors: the recovery of bodies and rescue of survivors 
from the SS Impala, and the witnessing of a fire on the USS 
Kitty Hawk.  

As noted above, however, the veteran also reported a number 
of  stressors during his previous claim, including making 
friends with some soldiers when he first arrived in Saigon or 
Da Nang in October 1965 and then witnessing the two friends 
killed by a grenade; being assigned to short duty in Da Nang 
and having to go on patrol; witnessing guards shoot and kill 
two kids at Subic Bay, Philippines, in approximately November 
1965; being thrown down a hatch by fellow sailors; being a 
"tunnel rat" for 7 weeks while on shore duty, and various 
reports of combat duty.

The veteran's service personnel records reflect that he was 
initially stationed in San Diego, but was later assigned to 
the USS Sacramento from November 1965 to July 1967.   He was 
awarded the Vietnam Service Medal and Vietnam Campaign Medal 
specifically for his service aboard that ship, but he did not 
receive any decorations or awards indicative of combat.  His 
personnel records reveal several unauthorized absences in 
1966, but there is no record of his ever having been assigned 
to shore duty in Vietnam.  In addition, the veteran's service 
medical records reflect that he was seen for physical 
examination, dental examination, and vaccinations on the USS 
Sacramento during almost every month between November 1965 
and July 1967, except for a few examinations that took place 
at facilities in Arizona and Subic Bay, Philippines.

As the veteran has submitted deck logs establishing that the 
USS Sacramento was involved in the recovery of bodies and 
survivors from the SS Impala, and was in close proximity to 
the USS Kitty Hawk during a fire, the Board finds that these 
two stressors have been verified by evidence of record.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

However, in light of the veteran's history as documented by 
his service personnel and service medical records, the Board 
concludes that all of the veteran's reports involving 
assigned shore duty in Vietnam, including his alleged service 
as a tunnel rat, are not verified by the record, and, in 
fact, appear to be contradicted by the evidence of record.  
Absent further detail, such as the names of the units to 
which he was attached while onshore, the Board concludes that 
there is no basis on which to attempt verification of the 
stressors related to his alleged service on shore.  

Similarly, the Board finds that the veteran's other reported 
stressors, such as witnessing a shooting while ashore at 
Subic Bay, are too general to attempt to obtain verification.  
In addition, although the veteran's service medical records 
do reflect that the veteran reported falling down a hatch, 
there is no suggestion in his records that this incident was 
anything other than an accident.  As noted above, since 
filing to reopen his claim in October 2002, the veteran has 
focused his statements regarding in service stressors on the 
incidents in which the USS Sacramento participated in 
recovering bodies and survivors from the SS Impala, and in 
which he witnessed a fire aboard the Kitty Hawk.  However, he 
has provided no additional detail regarding his other alleged 
stressors, and no documentation or other credible supporting 
evidence showing that those other stressors occurred.  
Consequently, the Board finds that the veteran is not shown 
to have served in combat, and that the incidents involving 
the SS Impala and the Kitty Hawk are the only in-service 
stressors verified by the record.

Having found that two in-service stressors are verified by 
evidence of record, the Board will turn to the medical 
question of whether the veteran has PTSD as a result of these 
stressors.  At the outset of this discussion, the Board notes 
that the veteran has received numerous diagnoses of PTSD 
during the course of outpatient treatment, and he has also 
received diagnoses of various other psychiatric illnesses, 
such as bipolar disorder, depression, and schizoaffective 
disorder.  The record also contains an August 1997 letter 
from his treating VA psychiatrist, which contains a diagnoses 
of both PTSD and bipolar disorder.  Furthermore, the veteran 
underwent a VA mental disorders examination in May 1992 in 
which he was given a diagnosis of PTSD.

However, the Board finds the most probative medical evidence 
of record to be the report of a VA psychological evaluation 
in March 2004.  At that time, two VA psychologists were 
specifically informed by the RO of the two stressors that 
have been verified by the record, and they were asked to 
offer an opinion as to whether those two stressors could have 
resulted in PTSD.

During this examination, the veteran reiterated several of 
unverified in-service stressors, such as serving as a tunnel 
rat in Vietnam, but he also reported having no direct combat 
experience in service.  The examiners specifically noted in 
their findings that only two of his stressors had actually 
been verified by VA.  After thoroughly examining the veteran, 
they determined that a diagnosis of PTSD based on the two 
stressors involving the SS Impala and the Kitty Hawk was 
problematic because of inconsistencies in how the veteran 
described the incidents.  For example, at one point the 
veteran reported witnessing an actual explosion on the Kitty 
Hawk, but he later reported witnessing only a fire.  Also, he 
described actually seeing one of the bodies from the SS 
Impala explode, an event which the examiners found was very 
unlikely given the short time the body would have been in the 
water.  

The examiners also noted inconsistencies in how the veteran 
described the impact that these incidents had on him.  For 
example, the veteran explained that the only long-lasting 
effect of the incident involving the SS Impala was that he 
did not like to see injured or dead people.  The examiners 
noted, however, that this was hardly something that would 
cause functional impairment because it would be so infrequent 
that he would encounter injured or dead people in his daily 
life.  For these reasons, the VA examiners determined that 
the veteran did not have PTSD due to the verified in-service 
stressors.

Although the examiners did diagnose a psychiatric disability, 
they concluded that the veteran was actually suffering from 
schizoaffective disorder.  They also noted an Axis II 
diagnosis of antisocial personality traits.  The examiners 
explained that the inconsistencies in how the veteran 
described the in-service stressors were likely an actual 
effect of his schizoaffective disorder, which rendered him 
unable to always be able to tell the difference between 
fantasy and reality.  

The Board believes the opinion of the two psychologists who 
examined the veteran in March 2004 to be the most probative 
evidence of record regarding whether or not the veteran has 
PTSD related to the two verified in-service stressors.  
Although the Board has also considered the outpatient 
treatment records reflecting diagnoses of PTSD, the August 
1997 letter from his treating VA psychiatrist, and the 
results of the May 1992 VA examination, the diagnoses of PTSD 
noted in these records appear to have been based on the 
veteran's reports of his in-service stressors, which included 
descriptions of stressors not verified by credible 
corroborating evidence.

In light of the aforementioned evidence, the Board finds that 
the competent and probative medical evidence establishes that 
he does not currently have PTSD due to the two verified in-
service stressors.  Therefore, the Board further finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  
Accordingly, the benefit sought on appeal is denied.


ORDER

New and material evidence has been submitted and the claim 
for service connection for PTSD is reopened.  To this extent, 
the appeal is allowed.

Entitlement to service connection PTSD is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


